Grace, J.
(specially concurring). Plaitniff brought this action to enforce specific performance of an alleged contract claimed to have been made between the defendant and him, whereby it is claimed she agreed to purchase certain premises, consisting of a house and lot, located in the city of Jamestown, at the agreed purchase price of $2,800.
The complaint is in the ordinary form in such actions. The answer is a general denial. If we are correctly informed of the facts, Fried never was at any time the owner of the premises. As we understand the facts, he merely had a right as a broker to find a purchaser for the premises. The terms of agency were not reduced to writing. He was not authorized by the owner of the premises in writing or otherwise, so far as the record shows, to make a contract of sale in his own name. In such circumstances, we think it is not necessary to cite authority to demonstrate that he had no legal right to make in his own name a sale of the premises, nor a contract therefor.
As we view the matter, there was no contract, as he was without authority to make one. There is no contract therefore to specifically enforce. The result arrived at in the principal opinion is correct, and I concur in it.